MEMORANDUM **
Balwant Singh Brar, a native and citizen of India, petitions for review of two orders of the Board of Immigration Appeals (“BIA”) denying his motions to reopen based on changed country conditions. We have jurisdiction pursuant to 8 U.S.C. § 1252, and deny the petitions for review.
Reviewing for abuse of discretion, Socop-Gonzalez v. INS, 272 F.3d 1176, 1187 (9th Cir.2001) (en banc), we conclude that the BIA acted within its discretion in denying Singh Brar’s motions. Neither mo*978tion included the required supporting affidavits or other evidentiary material. See 8 C.F.R. § 1008.2(c)(1).
PETITIONS FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.